Exhibit 10(nn)

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Agreement, dated as of January 17, 2006, by and between Jeffrey R. Speed
(the “Executive”) and Six Flags, Inc., a Delaware corporation (the “Company”).

 

WITNESSETH

 

WHEREAS, the Company has offered Executive, and Executive has accepted,
employment on the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Company and Executive wish to set forth such terms and conditions
in a binding written agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:

 


1.             TERM OF EMPLOYMENT. SUBJECT TO EARLIER TERMINATION IN ACCORDANCE
WITH SECTION 4 HEREOF, EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL BEGIN ON
FEBRUARY 1, 2006 (THE “EFFECTIVE DATE”) AND END ON THE FOURTH ANNIVERSARY
THEREOF; PROVIDED THAT THE EXECUTIVE SHALL HAVE THE RIGHT TO ELECT TO EXTEND THE
TERM FOR TWO SUCCESSIVE ONE-YEAR PERIODS UPON NO MORE THAN 120 DAYS AND NO LESS
THAN 90 DAYS ADVANCE WRITTEN NOTICE TO THE COMPANY (THE INITIAL FOUR-YEAR TERM
AND ANY EXTENSION THEREOF UNDER THIS SECTION 1 SHALL HEREINAFTER BE REFERRED TO
AS THE “TERM”).


 


2.             POSITION, DUTIES AND LOCATION.


 


(A)           POSITION. BEGINNING ON THE EFFECTIVE DATE, EXECUTIVE SHALL SERVE
AS AN EXECUTIVE VICE PRESIDENT OF THE COMPANY, WITH THE DUTIES AND
RESPONSIBILITIES CUSTOMARILY ASSIGNED TO SUCH POSITION AND SUCH OTHER CUSTOMARY
DUTIES AS MAY REASONABLY BE ASSIGNED TO EXECUTIVE FROM TIME TO TIME BY THE CHIEF
EXECUTIVE OFFICER CONSISTENT WITH SUCH POSITION. THE EXECUTIVE SHALL AT ALL
TIMES REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER.


 


(B)           DUTIES. DURING HIS EMPLOYMENT WITH THE COMPANY, EXECUTIVE SHALL
DEVOTE SUBSTANTIALLY ALL HIS BUSINESS ATTENTION AND TIME TO THE DUTIES
REASONABLY ASSIGNED TO HIM BY THE CHIEF EXECUTIVE OFFICER CONSISTENT WITH
EXECUTIVE’S POSITION AND SHALL USE HIS REASONABLE BEST EFFORTS TO CARRY OUT SUCH
DUTIES FAITHFULLY AND EFFICIENTLY. DURING THE TERM, IT SHALL NOT BE A VIOLATION
OF THIS AGREEMENT FOR THE EXECUTIVE TO (I) SERVE ON INDUSTRY TRADE, CIVIC OR
CHARITABLE BOARDS OR COMMITTEES; (II) DELIVER LECTURES OR FULFILL SPEAKING
ENGAGEMENTS; OR (III) MANAGE PERSONAL INVESTMENTS, AS LONG AS SUCH ACTIVITIES DO
NOT MATERIALLY INTERFERE WITH THE PERFORMANCE OF THE EXECUTIVE’S DUTIES AND
RESPONSIBILITIES. THE EXECUTIVE SHALL BE PERMITTED TO SERVE ON FOR-PROFIT
CORPORATE BOARDS OF DIRECTORS AND ADVISORY COMMITTEES IF APPROVED IN ADVANCE BY
THE BOARD, WHICH APPROVAL SHALL NOT UNREASONABLY BE WITHHELD.


 

--------------------------------------------------------------------------------


 


(C)           LOCATION. EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT SHALL BE
LOCATED IN NEW YORK, NEW YORK; PROVIDED THAT EXECUTIVE WILL TRAVEL AND RENDER
SERVICES AT SUCH LOCATIONS AS MAY REASONABLY BE REQUIRED BY HIS DUTIES
HEREUNDER.


 


3.             COMPENSATION.


 


(A)           BASE SALARY. DURING HIS EMPLOYMENT WITH THE COMPANY, EXECUTIVE
SHALL RECEIVE A BASE SALARY (THE “BASE SALARY”) AT AN ANNUAL RATE OF $700,000.
BASE SALARY SHALL BE PAID AT SUCH TIMES AND IN SUCH INSTALLMENTS AS THE COMPANY
CUSTOMARILY PAYS THE BASE SALARIES OF ITS EMPLOYEES. THE BASE SALARY SHALL BE
INCREASED BY NO LESS THAN $25,000 PER YEAR ON EACH ANNIVERSARY OF THE EFFECTIVE
DATE, AND THE TERM “BASE SALARY” SHALL THEREAFTER REFER TO THE BASE SALARY AS SO
INCREASED.


 


(B)           ANNUAL BONUS. DURING HIS EMPLOYMENT WITH THE COMPANY, EXECUTIVE
SHALL BE PAID AN ANNUAL BONUS IN THE DISCRETION OF THE BOARD OF DIRECTORS;
PROVIDED THAT IN NO EVENT WILL EXECUTIVE’S ANNUAL BONUS BE LESS THAN $250,000;
PROVIDED FURTHER THAT EXECUTIVE’S BONUS WILL BE NO LESS THAN $300,000 FOR FISCAL
YEAR 2006 OF THE COMPANY. SUCH BONUS SHALL BE PAYABLE AT SUCH TIME AS BONUSES
ARE PAID TO OTHER SENIOR EXECUTIVE OFFICERS OF THE COMPANY.


 


(C)           EQUITY AWARDS.


 


(I)        AS SOON AS PRACTICABLE FOLLOWING EXECUTIVE’S EXECUTION OF THIS
AGREEMENT, THE COMPANY SHALL GRANT EXECUTIVE AN OPTION TO PURCHASE 150,000
SHARES OF ITS COMMON STOCK (THE “UP-FRONT OPTION”) UNDER THE COMPANY’S
APPLICABLE STOCK OPTION AND INCENTIVE PLAN (THE “PLAN”). THE PER SHARE EXERCISE
PRICE OF THE UP-FRONT OPTION SHALL BE THE FAIR MARKET VALUE (AS DETERMINED UNDER
THE PLAN) OF THE COMPANY’S COMMON STOCK ON THE DATE OF GRANT  SUBJECT TO
EXECUTIVE’S CONTINUING EMPLOYMENT WITH THE COMPANY AND THE PROVISIONS OF SECTION
4(B), THE UP-FRONT OPTION SHALL VEST 20% ON THE DATE OF GRANT AND THE REMAINDER
SHALL VEST IN FOUR EQUAL INSTALLMENTS ON THE FIRST FOUR ANNIVERSARIES OF THE
EFFECTIVE DATE. DURING THE TERM, THE COMPANY SHALL GRANT EXECUTIVE ADDITIONAL
OPTIONS TO PURCHASE NO LESS THAN AN ADDITIONAL 200,000 SHARES OF THE COMPANY’S
COMMON STOCK (THE “ADDITIONAL OPTION” AND, TOGETHER WITH THE UP-FRONT OPTION,
THE “OPTION”) AT A PER SHARE EXERCISE PRICE EQUAL TO THE FAIR MARKET VALUE (AS
DETERMINED UNDER THE PLAN) OF THE COMPANY’S COMMON STOCK ON ANY SUBSEQUENT
GRANTS. SUCH ADDITIONAL OPTIONS SHALL BE GRANTED TO THE EXECUTIVE RATABLY OVER
THE INITIAL FOUR-YEAR TERM (FOR THE AVOIDANCE OF DOUBT, AN ANNUAL GRANT OF AN
OPTION TO PURCHASE NO LESS THAN 50,000 SHARES) AND EACH SUCH ADDITIONAL OPTION
SHALL VEST 20% ON THE DATE OF GRANT AND THE REMAINDER SHALL RATABLY VEST OVER A
PERIOD OF TIME NO LONGER THAN FOUR YEARS FROM THE DATE OF GRANT OF SUCH
ADDITIONAL OPTION. IN THE EVENT OF STOCK SPLIT, STOCK DIVIDEND, SHARE
COMBINATION, EXCHANGE OF SHARES, RECAPITALIZATION, MERGER, CONSOLIDATION,
REORGANIZATION, LIQUIDATION OR OTHER COMPARABLE CHANGES OR TRANSACTIONS OF OR BY
THE COMPANY, AN APPROPRIATE ADJUSTMENT TO THE NUMBER AND/OR TYPE OF SHARES INTO
WHICH THE OPTIONS ARE EXERCISABLE SHALL BE MADE TO GIVE PROPER EFFECT TO SUCH
EVENT.


 

2

--------------------------------------------------------------------------------


 


(II)       AS SOON AS PRACTICABLE FOLLOWING EXECUTIVE’S EXECUTION OF THIS
AGREEMENT, THE COMPANY SHALL GRANT EXECUTIVE AN AWARD OF 150,000 RESTRICTED
SHARES OF ITS COMMON STOCK (THE “UP-FRONT RESTRICTED SHARES”) UNDER THE PLAN.
SUBJECT TO EXECUTIVE’S CONTINUING EMPLOYMENT WITH THE COMPANY AND THE PROVISIONS
OF SECTION 4(B), THE UP-FRONT RESTRICTED SHARES SHALL VEST AND THE RESTRICTIONS
THEREON SHALL LAPSE IN EQUAL INSTALLMENTS ON EACH OF JANUARY 1, 2007, JANUARY 1,
2008 AND JANUARY 1, 2009. DURING THE TERM, THE COMPANY SHALL GRANT EXECUTIVE NO
LESS THAN AN ADDITIONAL 200,000 RESTRICTED SHARES (“ADDITIONAL RESTRICTED
SHARES” AND, TOGETHER WITH THE UP-FRONT RESTRICTED SHARES, THE “RESTRICTED
SHARES”). SUCH ADDITIONAL RESTRICTED SHARES SHALL BE GRANTED TO THE EXECUTIVE
RATABLY OVER THE INITIAL FOUR-YEAR TERM (FOR THE AVOIDANCE OF DOUBT, AN ANNUAL
AWARD OF NO LESS THAN 50,000 RESTRICTED SHARES) AND SHALL VEST AND THE
RESTRICTIONS THEREON SHALL LAPSE RATABLY OVER A PERIOD OF TIME NO LONGER THAN
THREE YEARS FROM THE DATE OF GRANT OF THE ADDITIONAL RESTRICTED SHARES. IN THE
EVENT OF STOCK SPLIT, STOCK DIVIDEND, SHARE COMBINATION, EXCHANGE OF SHARES,
RECAPITALIZATION, MERGER, CONSOLIDATION, REORGANIZATION, LIQUIDATION OR OTHER
COMPARABLE CHANGES OR TRANSACTIONS OF OR BY THE COMPANY, AN APPROPRIATE
ADJUSTMENT TO THE NUMBER AND/OR TYPE OF RESTRICTED SHARES AND ADDITIONAL
RESTRICTED SHARES SHALL BE MADE TO GIVE PROPER EFFECT TO SUCH EVENT.


 


(D)           BENEFITS. DURING HIS EMPLOYMENT WITH THE COMPANY, THE COMPANY
SHALL PROVIDE, AND THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN OR RECEIVE
BENEFITS UNDER ANY PENSION PLAN, PROFIT SHARING PLAN, STOCK OPTION PLAN, STOCK
PURCHASE PLAN OR ARRANGEMENT, HEALTH, DISABILITY AND ACCIDENT PLAN OR ANY OTHER
EMPLOYEE BENEFIT PLAN OR ARRANGEMENT, INCLUDING ANY NON-QUALIFIED OR DEFERRED
COMPENSATION OR RETIREMENT PROGRAMS MADE AVAILABLE NOW OR IN THE FUTURE TO
SENIOR EXECUTIVES OF THE COMPANY; PROVIDED EXECUTIVE COMPLIES WITH THE
CONDITIONS ATTENDANT WITH COVERAGE UNDER SUCH PLANS OR ARRANGEMENTS. NOTHING
CONTAINED HEREIN SHALL BE CONSTRUED TO REQUIRE THE COMPANY TO ESTABLISH ANY PLAN
OR ARRANGEMENT NOT IN EXISTENCE ON THE DATE HEREOF OR TO PREVENT THE COMPANY
FROM MODIFYING OR TERMINATING ANY PLAN OR ARRANGEMENT IN EXISTENCE ON THE DATE
HEREOF. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXECUTIVE SHALL BE
ENTITLED TO NO LESS THAN FOUR WEEKS OF PAID VACATION PER CALENDAR YEAR.


 


(E)           PERQUISITES; EXPENSES. DURING HIS EMPLOYMENT WITH THE COMPANY,
EXECUTIVE SHALL BE ENTITLED TO (I) PERQUISITES ON THE SAME BASIS AS PERQUISITES
ARE GENERALLY PROVIDED TO SENIOR EXECUTIVES OF THE COMPANY, INCLUDING FIRST
CLASS AIR TRAVEL, AND (II) AN AUTOMOBILE ALLOWANCE OF $500 PER MONTH. IN
ADDITION, THE COMPANY SHALL PROMPTLY PAY OR, IF SUCH EXPENSES ARE PAID DIRECTLY
BY EMPLOYEE, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE PROMPT REIMBURSEMENT,
FOR ALL REASONABLE EXPENSES THAT EXECUTIVE INCURS DURING HIS EMPLOYMENT WITH THE
COMPANY IN CARRYING OUT EXECUTIVE’S DUTIES UNDER THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THOSE INCURRED IN CONNECTION WITH BUSINESS RELATED TRAVEL OR
ENTERTAINMENT, UPON PRESENTATION OF EXPENSE STATEMENTS AND CUSTOMARY SUPPORTING
DOCUMENTATION.


 


(F)            RELOCATION EXPENSES. THE COMPANY SHALL REIMBURSE EXECUTIVE FOR
EXPENSES INCURRED BY EXECUTIVE IN CONNECTION WITH HIS RELOCATION FROM CALIFORNIA
TO THE NEW YORK METROPOLITAN AREA IN ACCORDANCE WITH THE COMPANY’S APPLICABLE
RELOCATION PLAN WHICH IS ATTACHED HERETO AS ANNEX A; PROVIDED THAT THE PURCHASE
OPTION THROUGH SIRVA RELOCATION SHALL NOT APPLY.


 

3

--------------------------------------------------------------------------------


 


4.             TERMINATION OF EMPLOYMENT.


 


(A)           DEATH; DISABILITY; TERMINATION FOR CAUSE. EXECUTIVE’S EMPLOYMENT
SHALL TERMINATE AUTOMATICALLY UPON HIS DEATH OR DISABILITY (AS DEFINED BELOW).
THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT FOR CAUSE (AS DEFINED BELOW).
UPON A TERMINATION OF EXECUTIVE’S EMPLOYMENT (I) DUE TO EXECUTIVE’S DEATH OR
DISABILITY, OR (II) BY THE COMPANY FOR CAUSE, EXECUTIVE (OR, IN THE CASE OF
EXECUTIVE’S DEATH, EXECUTIVE’S ESTATE AND/OR BENEFICIARIES) SHALL BE ENTITLED
TO: (A) UNPAID BASE SALARY THROUGH THE DATE OF TERMINATION; (B) ANY EARNED BUT
UNPAID BONUS FOR THE PRIOR FISCAL YEAR OF THE COMPANY; (C) ANY BENEFITS DUE TO
EXECUTIVE UNDER ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY AND ANY PAYMENTS DUE TO
EXECUTIVE UNDER THE TERMS OF ANY COMPANY PROGRAM, ARRANGEMENT OR AGREEMENT,
EXCLUDING ANY SEVERANCE PROGRAM OR POLICY AND (D) ANY EXPENSES OWED TO THE
EXECUTIVE (COLLECTIVELY, THE “ACCRUED AMOUNTS”). EXECUTIVE SHALL HAVE NO FURTHER
RIGHT OR ENTITLEMENT UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT IN THE EVENT
OF A TERMINATION OF EXECUTIVE’S EMPLOYMENT DUE TO EXECUTIVE’S DEATH OR
DISABILITY, ALL OPTIONS AND RESTRICTED SHARES PREVIOUSLY GRANTED TO EXECUTIVE
SHALL FULLY VEST.


 


(B)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. (I)  THE COMPANY MAY
TERMINATE EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE AND EXECUTIVE MAY TERMINATE HIS
EMPLOYMENT FOR GOOD REASON, IN EACH CASE UPON THIRTY DAYS PRIOR WRITTEN NOTICE.
IN THE EVENT THAT, DURING THE TERM, THE COMPANY TERMINATES THE EXECUTIVE’S
EMPLOYMENT WITHOUT CAUSE OR EXECUTIVE TERMINATES HIS EMPLOYMENT FOR GOOD REASON,
EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING IN LIEU OF ANY PAYMENTS OR BENEFITS
UNDER ANY SEVERANCE PROGRAM OR POLICY OF THE COMPANY, AND SUBJECT TO EXECUTION
BY EXECUTIVE OF A WAIVER AND RELEASE OF CLAIMS IN A FORM REASONABLY DETERMINED
BY THE COMPANY:


 


(I) THE ACCRUED AMOUNTS;


 


(II) A LUMP SUM CASH SEVERANCE PAYMENT EQUAL TO THE UNPAID BALANCE OF THE BASE
SALARY AND ANNUAL BONUSES EXECUTIVE WOULD HAVE BEEN PAID FOR THE BALANCE OF THE
THEN-CURRENT TERM HEREOF MEASURED FROM THE DATE OF TERMINATION TO THE EXPIRATION
DATE OF THE TERM, BUT IN NO EVENT LESS THAN TWO TIMES THE SUM OF (X) EXECUTIVE’S
BASE SALARY AND (Y) ANNUAL BONUS; THE SEVERANCE PAYABLE SHALL BE COMPUTED BASED
UPON (A) EXECUTIVE’S HIGHEST BASE SALARY IN EFFECT AT ANY TIME DURING HIS
EMPLOYMENT WITH THE COMPANY AND (B)  EXECUTIVE’S ANNUAL BONUS, IF ANY, RECEIVED
FOR THE MOST RECENT COMPLETED FISCAL YEAR OF THE COMPANY PRIOR TO THE DATE OF
TERMINATION;


 


(III) CONTINUED COVERAGE FOR A PERIOD OF TWELVE MONTHS COMMENCING ON THE DATE OF
TERMINATION (A) FOR EXECUTIVE (AND HIS ELIGIBLE DEPENDENTS, IF ANY) UNDER THE
COMPANY’S HEALTH PLANS ON THE SAME BASIS AS SUCH COVERAGE IS MADE AVAILABLE TO
EXECUTIVES EMPLOYED BY THE COMPANY (INCLUDING, WITHOUT LIMITATION, CO-PAYS,
DEDUCTIBLES AND OTHER REQUIRED PAYMENTS AND LIMITATIONS) AND (B) UNDER ANY
COMPANY LIFE INSURANCE PLAN IN WHICH EXECUTIVE WAS PARTICIPATING IMMEDIATELY
PRIOR TO THE DATE OF TERMINATION; AND


 


(IV) FULL VESTING OF ALL OPTIONS AND RESTRICTED SHARES PREVIOUSLY GRANTED TO
EXECUTIVE.


 

4

--------------------------------------------------------------------------------


 


(C)           DEFINITIONS.           FOR PURPOSES OF THIS AGREEMENT, THE
FOLLOWING DEFINITIONS SHALL APPLY:


 


(I)        “CAUSE” SHALL MEAN: (A) EXECUTIVE’S WILLFUL AND CONTINUING FAILURE
(EXCEPT WHERE DUE TO PHYSICAL OR MENTAL INCAPACITY) TO SUBSTANTIALLY PERFORM HIS
DUTIES HEREUNDER WHICH IS NOT REMEDIED WITHIN 15 DAYS AFTER RECEIPT OF WRITTEN
NOTICE FROM THE COMPANY SPECIFYING SUCH FAILURE; (B) EXECUTIVE’S WILLFUL
MALFEASANCE OR GROSS NEGLECT IN THE PERFORMANCE OF HIS DUTIES HEREUNDER; (C)
EXECUTIVE’S CONVICTION OF, OR PLEA OF GUILTY OR NOLO CONTENDERE TO, THE
COMMISSION OF A FELONY OR A MISDEMEANOR INVOLVING MORAL TURPITUDE; (D) THE
COMMISSION BY EXECUTIVE OF AN ACT OF FRAUD OR EMBEZZLEMENT AGAINST THE COMPANY
OR ANY AFFILIATE; OR (E) EXECUTIVE’S WILLFUL BREACH OF ANY MATERIAL PROVISION OF
THIS AGREEMENT (AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS) WHICH IS
NOT REMEDIED WITHIN 15 DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM THE COMPANY
SPECIFYING SUCH BREACH. FOR PURPOSES OF THE PRECEDING SENTENCE, NO ACT OR
FAILURE TO ACT BY EXECUTIVE SHALL BE CONSIDERED “WILLFUL” UNLESS DONE OR OMITTED
TO BE DONE BY EXECUTIVE IN BAD FAITH OR WITHOUT REASONABLE BELIEF THAT
EXECUTIVE’S ACTION OR OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY.


 


(II)       “DISABILITY” SHALL HAVE THE SAME MEANING AS IN, AND SHALL BE
DETERMINED IN A MANNER CONSISTENT WITH ANY DETERMINATION UNDER, THE LONG-TERM
DISABILITY PLAN OF THE COMPANY IN WHICH EXECUTIVE PARTICIPATES FROM TIME TO
TIME, OR IF EXECUTIVE IS NOT COVERED BY SUCH A PLAN, “DISABILITY” SHALL MEAN
EXECUTIVE’S PERMANENT PHYSICAL OR MENTAL INJURY, ILLNESS OR OTHER CONDITION THAT
PREVENTS EXECUTIVE FROM PERFORMING HIS DUTIES TO THE COMPANY FOR A TOTAL OF SIX
MONTHS DURING ANY 12-MONTH PERIOD, AS REASONABLY DETERMINED BY A PHYSICIAN
SELECTED BY THE EXECUTIVE AND ACCEPTABLE TO THE COMPANY OR THE COMPANY’S LEGAL
REPRESENTATIVE (SUCH AGREEMENT AS TO ACCEPTABILITY NOT TO BE WITHHELD
UNREASONABLY).


 


(III)      “GOOD REASON” SHALL MEAN THE OCCURRENCE, WITHOUT EXECUTIVE’S EXPRESS
WRITTEN CONSENT, OF: (A) AN ADVERSE CHANGE IN EXECUTIVE’S EMPLOYMENT’S TITLE OR
CHANGE IN EXECUTIVE’S DUTY TO REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER;
(B) A DIMINUTION IN EXECUTIVE’S EMPLOYMENT DUTIES, RESPONSIBILITIES OR
AUTHORITY, OR THE ASSIGNMENT TO EXECUTIVE OF DUTIES THAT ARE MATERIALLY
INCONSISTENT WITH HIS POSITION; (C) ANY REDUCTION IN BASE SALARY OR ANNUAL BONUS
LESS THAN THE MINIMUM AMOUNT SET FORTH IN SECTION 3(B); (D) A RELOCATION OF
EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT TO A LOCATION OUTSIDE OF THE NEW YORK
AREA THAT WOULD UNREASONABLY INCREASE EXECUTIVE’S COMMUTE; OR (E) ANY WILLFUL
BREACH BY THE COMPANY OF ANY MATERIAL PROVISION OF THIS AGREEMENT (INCLUDING BUT
NOT LIMITED TO ANY BREACH OF ITS OBLIGATIONS UNDER SECTION 3 HEREOF) WHICH IS
NOT CURED WITHIN 15 DAYS AFTER WRITTEN NOTICE IS RECEIVED FROM EXECUTIVE.

 

5

--------------------------------------------------------------------------------


 


(IV)      “DATE OF TERMINATION”/”NOTICE OF TERMINATION.”  ANY TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR BY THE EXECUTIVE UNDER THIS SECTION 4
(OTHER THAN TERMINATION PURSUANT TO DUE TO DEATH) SHALL BE COMMUNICATED BY A
WRITTEN NOTICE TO THE OTHER PARTY HERETO INDICATING THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED UPON, SETTING FORTH IN REASONABLE DETAIL THE
FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED, AND SPECIFYING A “DATE
OF TERMINATION” WHICH, IF SUBMITTED BY EXECUTIVE, SHALL BE AT LEAST 30 DAYS
FOLLOWING THE DATE OF SUCH NOTICE (A “NOTICE OF TERMINATION”). A NOTICE OF
TERMINATION SUBMITTED BY THE COMPANY MAY PROVIDE FOR A “DATE OF TERMINATION” ON
THE DATE THE EXECUTIVE RECEIVES THE NOTICE OF TERMINATION, OR ANY DATE
THEREAFTER ELECTED BY THE COMPANY IN ITS SOLE DISCRETION. THE FAILURE BY THE
EXECUTIVE OR THE COMPANY TO SET FORTH IN THE NOTICE OF TERMINATION ANY FACT OR
CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF CAUSE OR GOOD REASON SHALL NOT
WAIVE ANY RIGHT OF THE EXECUTIVE OR THE COMPANY HEREUNDER OR PRECLUDE THE
EXECUTIVE OR THE COMPANY FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING
THE EXECUTIVE’S OR THE COMPANY’S RIGHTS HEREUNDER.


 


5.             CONFIDENTIALITY OF TRADE SECRETS AND BUSINESS INFORMATION.
EXECUTIVE AGREES THAT EXECUTIVE WILL NOT, AT ANY TIME DURING EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY OR THEREAFTER, DISCLOSE OR USE ANY TRADE SECRET,
PROPRIETARY OR CONFIDENTIAL INFORMATION OF THE COMPANY OR ANY SUBSIDIARY OR
AFFILIATE OF THE COMPANY (COLLECTIVELY, “CONFIDENTIAL INFORMATION”), OBTAINED BY
HIM DURING THE COURSE OF SUCH EMPLOYMENT, EXCEPT FOR (I) DISCLOSURES AND USES
REQUIRED IN THE COURSE OF SUCH EMPLOYMENT OR WITH THE WRITTEN PERMISSION OF THE
COMPANY, (II) DISCLOSURES NECESSARY TO ESTABLISH OR ASSERT EXECUTIVE’S RIGHTS
HEREUNDER, OR, (III) AS APPLICABLE, ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY
OR AS MAY BE REQUIRED BY LAW; PROVIDED THAT, IF EXECUTIVE RECEIVES NOTICE THAT
ANY PARTY WILL SEEK TO COMPEL HIM BY PROCESS OF LAW TO DISCLOSE ANY CONFIDENTIAL
INFORMATION, EXECUTIVE SHALL PROMPTLY NOTIFY THE COMPANY AND PROVIDE REASONABLE
COOPERATION TO THE COMPANY (AT THE COMPANY’S SOLE EXPENSE) IN SEEKING A
PROTECTIVE ORDER AGAINST SUCH DISCLOSURE. NOTWITHSTANDING THE FOREGOING,
“CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE INFORMATION THAT IS OR BECOMES
PUBLICLY KNOWN OUTSIDE THE COMPANY OR ANY OF ITS AFFILIATES OR SUBSIDIARIES
THROUGH NO ACT OR FAILURE TO ACT BY EXECUTIVE.


 


6.             RETURN OF INFORMATION. EXECUTIVE AGREES THAT AT THE TIME OF ANY
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, WHETHER AT THE INSTANCE
OF EXECUTIVE OR THE COMPANY, AND REGARDLESS OF THE REASONS THEREFORE, EXECUTIVE
WILL DELIVER TO THE COMPANY (AT THE COMPANY’S EXPENSE), AND NOT KEEP OR DELIVER
TO ANYONE ELSE, ANY AND ALL NOTES, FILES, MEMORANDA, PAPERS AND, IN GENERAL, ANY
AND ALL PHYSICAL (INCLUDING ELECTRONIC) MATTER CONTAINING CONFIDENTIAL
INFORMATION AND OTHER INFORMATION RELATING TO THE BUSINESS OF THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE OF THE COMPANY WHICH ARE IN EXECUTIVE’S POSSESSION,
EXCEPT AS OTHERWISE CONSENTED IN WRITING BY THE COMPANY AT THE TIME OF SUCH
TERMINATION. THE FOREGOING SHALL NOT PREVENT EXECUTIVE FROM RETAINING COPIES OF
PERSONAL DIARIES, PERSONAL NOTES, PERSONAL ADDRESS BOOKS, PERSONAL CALENDARS,
AND ANY OTHER PERSONAL INFORMATION (INCLUDING, WITHOUT LIMITATION, INFORMATION
RELATING TO EXECUTIVE’S COMPENSATION), BUT ONLY TO THE EXTENT SUCH COPIES DO NOT
CONTAIN ANY CONFIDENTIAL INFORMATION.

 

6

--------------------------------------------------------------------------------


 


7.             NONCOMPETITION. IN CONSIDERATION FOR THE COMPENSATION PAYABLE TO
EXECUTIVE UNDER THIS AGREEMENT, EXECUTIVE AGREES THAT EXECUTIVE WILL NOT, DURING
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF ONE (1) YEAR AFTER
ANY TERMINATION OF EMPLOYMENT, RENDER SERVICES TO A COMPETITOR OF THE COMPANY OR
ANY AFFILIATE, REGARDLESS OF THE NATURE THEREOF, OR ENGAGE IN ANY ACTIVITY WHICH
IS IN DIRECT CONFLICT WITH OR MATERIALLY ADVERSE TO THE INTERESTS OF THE COMPANY
OR ANY AFFILIATE. FOR PURPOSES OF THIS AGREEMENT, “COMPETITOR” SHALL MEAN ANY
BUSINESS OR ENTERPRISE WHICH OPERATES THEME PARKS OR ENGAGES IN THE MEDIA OR
ENTERTAINMENT BUSINESS OR IN ANY OTHER BUSINESS THAT IS COMPETITIVE WITH THE
BUSINESS OF THE COMPANY. NOTWITHSTANDING THE FOREGOING, EXECUTIVE’S PROVIDING
SERVICES TO AN AFFILIATE OF A COMPETITOR THAT ARE NOT COMPETITIVE WITH THE
BUSINESS ACTIVITIES OF THE COMPANY SHALL NOT BE A VIOLATION OF THE RESTRICTIONS
OF THIS SECTION 7. NOTHING CONTAINED HEREIN SHALL PREVENT EXECUTIVE FROM
ACQUIRING, SOLELY AS AN INVESTMENT, ANY PUBLICLY-TRADED SECURITIES OF ANY PERSON
SO LONG AS HE REMAINS A PASSIVE INVESTOR IN SUCH PERSON AND DOES NOT OWN MORE
THAN 1% OF THE OUTSTANDING SECURITIES THEREOF.


 


8.             NONINTERFERENCE. DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
AND FOR A PERIOD OF ONE (1) YEAR FOLLOWING ANY TERMINATION OF EMPLOYMENT,
EXECUTIVE AGREES NOT TO DIRECTLY OR INDIRECTLY RECRUIT, SOLICIT OR INDUCE, ANY
EMPLOYEES, CONSULTANTS OR INDEPENDENT CONTRACTORS OF THE COMPANY, ANY ENTITY IN
WHICH THE COMPANY HAS MADE A SIGNIFICANT INVESTMENT, OR ANY ENTITY TO WHICH
EXECUTIVE RENDERS SERVICES PURSUANT TO THE TERMS OF THIS AGREEMENT (EACH, A
“RESTRICTED ENTITY”) TO TERMINATE, ALTER OR MODIFY THEIR EMPLOYMENT OR OTHER
RELATIONSHIP WITH THE COMPANY OR ANY RESTRICTED ENTITY. DURING EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF ONE (1) YEAR FOLLOWING ANY
TERMINATION THEREOF, EXECUTIVE AGREES NOT TO DIRECTLY OR INDIRECTLY SOLICIT ANY
THEN CURRENT CUSTOMER OR BUSINESS PARTNER OF THE COMPANY OR ANY RESTRICTED
ENTITY TO TERMINATE, ALTER OR MODIFY ITS RELATIONSHIP WITH THE COMPANY OR THE
RESTRICTED ENTITY OR TO INTERFERE WITH THE COMPANY’S OR ANY RESTRICTED ENTITY’S
RELATIONSHIPS WITH ANY OF ITS CUSTOMERS OR BUSINESS PARTNERS ON BEHALF OF ANY
ENTERPRISE THAT DIRECTLY OR INDIRECTLY COMPETES WITH THE COMPANY OR THE
RESTRICTED ENTITY.

 

7

--------------------------------------------------------------------------------


 


9.             ENFORCEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT:  (I) THE
PURPOSE OF THE COVENANTS SET FORTH IN SECTIONS 5 THROUGH 8 ABOVE IS TO PROTECT
THE GOODWILL, TRADE SECRETS AND OTHER CONFIDENTIAL INFORMATION OF THE COMPANY;
(II) BECAUSE OF THE NATURE OF THE BUSINESS IN WHICH THE COMPANY IS ENGAGED AND
BECAUSE OF THE NATURE OF THE CONFIDENTIAL INFORMATION TO WHICH EXECUTIVE HAS
ACCESS, IT WOULD BE IMPRACTICAL AND EXCESSIVELY DIFFICULT TO DETERMINE THE
ACTUAL DAMAGES OF THE COMPANY IN THE EVENT EXECUTIVE BREACHED ANY SUCH
COVENANTS; AND (III) REMEDIES AT LAW (SUCH AS MONETARY DAMAGES) FOR ANY BREACH
OF EXECUTIVE’S OBLIGATIONS UNDER SECTIONS 5 THROUGH 8 WOULD BE INADEQUATE.
EXECUTIVE THEREFORE AGREES AND CONSENTS THAT IF EXECUTIVE COMMITS ANY BREACH OF
A COVENANT UNDER SECTIONS 5 THROUGH 8, THE COMPANY SHALL HAVE THE RIGHT (IN
ADDITION TO, AND NOT IN LIEU OF, ANY OTHER RIGHT OR REMEDY THAT MAY BE AVAILABLE
TO IT) TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF FROM A COURT OF COMPETENT
JURISDICTION, WITHOUT POSTING ANY BOND OR OTHER SECURITY AND WITHOUT THE
NECESSITY OF PROOF OF ACTUAL DAMAGE. IF ANY PORTION OF SECTIONS 5 THROUGH 8 IS
HEREAFTER DETERMINED TO BE INVALID OR UNENFORCEABLE IN ANY RESPECT, SUCH
DETERMINATION SHALL NOT AFFECT THE REMAINDER THEREOF, WHICH SHALL BE GIVEN THE
MAXIMUM EFFECT POSSIBLE AND SHALL BE FULLY ENFORCED, WITHOUT REGARD TO THE
INVALID PORTIONS. IN PARTICULAR, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IF THE COVENANTS SET FORTH IN SECTION 7 ARE FOUND BY A COURT OR AN
ARBITRATOR TO BE UNREASONABLE, EXECUTIVE AND THE COMPANY AGREE THAT THE MAXIMUM
PERIOD, SCOPE OR GEOGRAPHICAL AREA THAT IS FOUND TO BE REASONABLE SHALL BE
SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA, AND THAT THE COURT OR
ARBITRATOR SHALL REVISE THE RESTRICTIONS CONTAINED HEREIN TO COVER THE MAXIMUM
PERIOD, SCOPE AND AREA PERMITTED BY LAW. IF ANY OF THE COVENANTS OF SECTIONS 5
THROUGH 8 ARE DETERMINED TO BE WHOLLY OR PARTIALLY UNENFORCEABLE IN ANY
JURISDICTION, SUCH DETERMINATION SHALL NOT BE A BAR TO OR IN ANY WAY DIMINISH
THE COMPANY’S RIGHT TO ENFORCE ANY SUCH COVENANT IN ANY OTHER JURISDICTION.


 


10.           INDEMNIFICATION. THE COMPANY SHALL INDEMNIFY EXECUTIVE AGAINST ANY
AND ALL LOSSES, LIABILITIES, DAMAGES, EXPENSES (INCLUDING ATTORNEYS’ FEES)
JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT INCURRED BY EXECUTIVE IN
CONNECTION WITH ANY CLAIM, ACTION, SUIT OR PROCEEDING (WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE), INCLUDING ANY ACTION BY OR IN THE RIGHT OF THE
COMPANY, BY REASON OF ANY ACT OR OMISSION TO ACT IN CONNECTION WITH THE
PERFORMANCE OF HIS DUTIES HEREUNDER TO THE FULL EXTENT THAT THE COMPANY IS
PERMITTED TO INDEMNIFY A DIRECTOR, OFFICER, EMPLOYEE OR AGENT AGAINST THE
FOREGOING UNDER APPLICABLE LAW. THE COMPANY SHALL AT ALL TIMES CAUSE EXECUTIVE
TO BE INCLUDED, IN HIS CAPACITY HEREUNDER, UNDER ALL LIABILITY INSURANCE
COVERAGE (OR SIMILAR INSURANCE COVERAGE) MAINTAINED BY THE COMPANY FROM TIME TO
TIME.

 

8

--------------------------------------------------------------------------------


 


11.           ARBITRATION. IN THE EVENT THAT ANY DISPUTE ARISES BETWEEN THE
COMPANY AND THE EXECUTIVE REGARDING OR RELATING TO THIS AGREEMENT AND/OR ANY
ASPECT OF THE EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY, THE PARTIES
CONSENT TO RESOLVE SUCH DISPUTE THROUGH MANDATORY ARBITRATION UNDER THE
COMMERCIAL RULES OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), BEFORE A
SINGLE ARBITRATOR IN NEW YORK, NEW YORK. THE PARTIES HEREBY CONSENT TO THE ENTRY
OF JUDGMENT UPON AWARD RENDERED BY THE ARBITRATOR IN ANY COURT OF COMPETENT
JURISDICTION. NOTWITHSTANDING THE FOREGOING, HOWEVER, SHOULD ADEQUATE GROUNDS
EXIST FOR SEEKING IMMEDIATE INJUNCTIVE OR IMMEDIATE EQUITABLE RELIEF, ANY PARTY
MAY SEEK AND OBTAIN SUCH RELIEF. THE PARTIES HEREBY CONSENT TO THE EXCLUSIVE
JURISDICTION IN THE STATE AND FEDERAL COURTS OF OR IN THE STATE OF NEW YORK FOR
PURPOSES OF SEEKING SUCH INJUNCTIVE OR EQUITABLE RELIEF AS SET FORTH ABOVE.
EXCEPT AS OTHERWISE PROVIDED FOR HEREIN, ANY AND ALL OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY THE PARTIES IN CONNECTION WITH SUCH ARBITRATION (INCLUDING
ATTORNEYS’ FEES) SHALL BE ALLOCATED BY THE ARBITRATOR IN SUBSTANTIAL CONFORMANCE
WITH HIS OR HER DECISION ON THE MERITS OF THE ARBITRATION.


 


12.           MUTUAL REPRESENTATIONS.


 


(A)           EXECUTIVE ACKNOWLEDGES THAT BEFORE SIGNING THIS AGREEMENT,
EXECUTIVE WAS GIVEN THE OPPORTUNITY TO READ IT, EVALUATE IT AND DISCUSS IT WITH
EXECUTIVE’S PERSONAL ADVISORS. EXECUTIVE FURTHER ACKNOWLEDGES THAT THE COMPANY
HAS NOT PROVIDED EXECUTIVE WITH ANY LEGAL ADVICE REGARDING THIS AGREEMENT.


 


(B)           EXECUTIVE REPRESENTS AND WARRANTS TO THE COMPANY THAT THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE FULFILLMENT OF THE TERMS HEREOF
(I) WILL NOT CONSTITUTE A DEFAULT UNDER, OR CONFLICT WITH, ANY AGREEMENT OR
OTHER INSTRUMENT TO WHICH HE IS A PARTY OR BY WHICH HE IS BOUND AND (II) DO NOT
REQUIRE THE CONSENT OF ANY OTHER PERSON.


 


(C)           THE COMPANY REPRESENTS AND WARRANTS TO THE EXECUTIVE THAT THIS
AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND
THAT SUCH EXECUTION AND DELIVERY AND THE FULFILLMENT OF THE TERMS HEREOF WILL
NOT CONSTITUTE A DEFAULT UNDER OR CONFLICT WITH ANY AGREEMENT OR OTHER
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND AND (II) DO NOT
REQUIRE THE CONSENT OF ANY OTHER PERSON, OTHER THAN THE BOARD OR DIRECTORS OR
ITS COMPENSATION COMMITTEE.


 


(D)           EACH PARTY HERETO REPRESENTS AND WARRANTS TO THE OTHER THAT THIS
AGREEMENT CONSTITUTES THE VALID AND BINDING OBLIGATIONS OF SUCH PARTY
ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS TERMS.


 


(E)           THE COMPANY REPRESENTS THAT IT HAS SUFFICIENT COMMON STOCK
RESERVED FOR ISSUANCE UNDER AN APPLICABLE EQUITY COMPENSATION PLAN TO SATISFY
THE EQUITY AWARDS SET FORTH HEREUNDER.

 

9

--------------------------------------------------------------------------------


 


13.           NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN WHEN DELIVERED
(A) PERSONALLY, (B) BY FACSIMILE WITH EVIDENCE OF COMPLETED TRANSMISSION, OR (C)
DELIVERED BY OVERNIGHT COURIER TO THE PARTY CONCERNED AT THE ADDRESS INDICATED
BELOW OR TO SUCH CHANGED ADDRESS AS SUCH PARTY MAY SUBSEQUENTLY GIVE SUCH NOTICE
OF:


 

If to the Company:

 

If to the Executive:

 

Jeffrey R. Speed

812 Valley Crest Street

La Canada, CA

91011

 

and a copy to:

 

Lia Law LLP

Attn: Robert M. Lia, Esq.

Two Lafayette Court

Greenwich, CT 06830

Fax: (203) 983-3036


 


14.           ASSIGNMENT AND SUCCESSORS. THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS. THE
COMPANY MAY, SUBJECT TO THE WRITTEN CONSENT OF THE EXECUTIVE, WHICH SHALL NOT BE
UNREASONABLY WITHHELD, ASSIGN THIS AGREEMENT TO ANOTHER CORPORATION, LIMITED
LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE OR OTHER BUSINESS IN WHICH THE
COMPANY HAS MADE AN INVESTMENT.


 


15.           GOVERNING LAW; AMENDMENT. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS. THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED
EXCEPT BY A WRITTEN AGREEMENT EXECUTED BY EXECUTIVE AND THE COMPANY OR THEIR
RESPECTIVE SUCCESSORS AND LEGAL REPRESENTATIVES.


 


16.           SEVERABILITY. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT. IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD
INVALID OR UNENFORCEABLE IN PART, THE REMAINING PORTION OF SUCH PROVISION,
TOGETHER WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, SHALL REMAIN VALID AND
ENFORCEABLE AND CONTINUE IN FULL FORCE AND EFFECT TO THE FULLEST EXTENT
CONSISTENT WITH LAW.


 


17.           TAX WITHHOLDING. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE COMPANY MAY WITHHOLD FROM AMOUNTS PAYABLE UNDER THIS AGREEMENT
ALL FEDERAL, STATE, LOCAL AND FOREIGN TAXES THAT ARE REQUIRED TO BE WITHHELD BY
APPLICABLE LAWS OR REGULATIONS.

 

10

--------------------------------------------------------------------------------


 


18.           NO WAIVER. EXECUTIVE’S OR THE COMPANY’S FAILURE TO INSIST UPON
STRICT COMPLIANCE WITH ANY PROVISION OF, OR TO ASSERT ANY RIGHT UNDER, THIS
AGREEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR OF
ANY OTHER PROVISION OF OR RIGHT UNDER THIS AGREEMENT. ANY PROVISION OF THIS
AGREEMENT MAY BE WAIVED BY EITHER PARTY; PROVIDED THAT BOTH PARTIES AGREE TO
SUCH WAIVER IN WRITING.


 


19.           NO MITIGATION. IN NO EVENT SHALL EXECUTIVE BE OBLIGATED TO SEEK
OTHER EMPLOYMENT OR TAKE OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS
PAYABLE TO EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT AND SUCH
AMOUNTS SHALL NOT BE SUBJECT TO OFFSET OR OTHERWISE REDUCED WHETHER OR NOT
EXECUTIVE OBTAINS OTHER EMPLOYMENT.


 


20.           LEGAL FEES. THE COMPANY SHALL PAY OR REIMBURSE THE EXECUTIVE FOR
ALL REASONABLE LEGAL FEES, UP TO A MAXIMUM OF $15,000 INCURRED BY HIM IN
CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT AND ANY OTHER AGREEMENTS
DOCUMENTING HIS EMPLOYMENT ARRANGEMENT WITH THE COMPANY.


 


21.           SECTION 409A. THE PARTIES ACKNOWLEDGE AND AGREE THAT, TO THE
EXTENT APPLICABLE, THIS AGREEMENT SHALL BE INTERPRETED IN ACCORDANCE WITH
SECTION 409A OF THE INTERNAL REVENUE CODE AND THE DEPARTMENT OF TREASURY
REGULATIONS AND OTHER INTERPRETIVE GUIDANCE ISSUED THEREUNDER, INCLUDING WITHOUT
LIMITATION ANY SUCH REGULATIONS OR OTHER GUIDANCE THAT MAY BE ISSUED AFTER THE
EFFECTIVE DATE (“SECTION 409A”). NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT
TO THE CONTRARY, IN THE EVENT THAT THE COMPANY DETERMINES THAT ANY AMOUNTS
PAYABLE HEREUNDER WILL BE IMMEDIATELY TAXABLE TO THE EXECUTIVE UNDER SECTION
409A, THE COMPANY MAY (A) ADOPT SUCH AMENDMENTS TO THIS AGREEMENT AND
APPROPRIATE POLICIES AND PROCEDURES, INCLUDING AMENDMENTS AND POLICIES WITH
RETROACTIVE EFFECT, THAT THE COMPANY DETERMINES NECESSARY OR APPROPRIATE TO
PRESERVE THE INTENDED TAX TREATMENT OF THE BENEFITS PROVIDED BY THIS AGREEMENT
AND/OR (B) TAKE SUCH OTHER ACTIONS AS THE COMPANY DETERMINES NECESSARY OR
APPROPRIATE TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A.


 


22.           HEADINGS. THE SECTION HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND IN NO MANNER SHALL BE CONSTRUED AS PART OF THIS AGREEMENT.


 


23.           ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SHALL SUPERSEDE ALL
PRIOR AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT THERETO.


 


24.           DURATION OF TERMS. THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL SURVIVE ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT TO THE
EXTENT NECESSARY TO GIVE EFFECT TO SUCH RIGHTS AND OBLIGATIONS.


 


25.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[The remainder of this page is intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set Executive’s hand and,
pursuant to the authorization of its Board of Directors, the Company has caused
this Agreement to be executed in its name on its behalf, all as of the day and
year first above written.

 

 

 

SIX FLAGS, INC.

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:

Mark Shapiro

 

Title:

Chief Executive Officer

 

 

 

 

 

 

/s/ Jeffrey R. Speed

 

 

 

Jeffrey R. Speed

 

--------------------------------------------------------------------------------